DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 23-42 as originally filed are currently pending and are considered below. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor U.S. Patent Application Publication 2018/0279023 in view of Alocilja et al. U.S. Patent Application Publication 2002/0119513.
As per Claim 23, Taylor discloses a monitoring system for use in monitoring status of organic products (Figure 1, System 100), 
the system comprising a computer system comprising a data processing utility and being a part of and connected to a computer network (Figure 1 depicts a Gas emission monitor 150, having a processor 152, pg.2, ¶ [0017] discusses the communication may be via one or more of WiFi, long or short range radio frequency communication channel, wired connection, local area network, the Internet), wherein the data processing utility comprises: 
an input interface configured and operable for receiving input data comprising a plurality of sensing signals independently received from a plurality of sensing systems via the computer network  and being indicative of volatile organic compounds sensed in vicinity of organic products over sensing time produced during deterioration and degradation of the organic products (Figure 1, depicts gas sensors 121, 122 and 123 used to measure any gas released by the perishable item…pg.2, ¶ [0017] discusses the display fixture may further include a microprocessor and/or a communication module for communicating the data gathered by the sensor to the gas emission monitor 150); 
a data analyzer comprising a product analyzer module (Figure 1, Gas emission monitor 150) configured and operable for carrying out the following: 
extracting, from the sensing signals, one or more product-related signatures (pg.2, ¶ [0020] discusses the processor 152 may be configured to compare the gas emission measurements from the gas sensors 121, 122, and 123 with gas emission data from stored in a gas emission database 160), 
by identifying in the sensing signals data indicative of one or more parameters of predetermined volatile organic compounds being sensed over time (pg.3, ¶ [0023] discusses the profile may indicate a mixture of gasses that can be used to identify the perishable product…¶ [0029] discusses the rate of change in the measured gas emission over time (for example, last 3 hours, last day) may be compared to the rate of change in a stored profile to determine the freshness of the product); and
 identifying, from at least one of said one or more product-related signatures, product type and real time status corresponding to said at least one product-related signature (pg.3, ¶ [0029] discusses the control circuit may determine which point of the emission curve of the profile best matches the measured item's current condition based on the type and/or concentration of the detected gas), 
and 
generating data indicative of the real time status for each the one or more organic products, thereby enabling notifying a user with management data for managing use of said products (pg.4, ¶ [0037] discusses After a pricing recommendation is generated in step 415, a fresh management task is generated in step 417).
Taylor discloses a system and method for monitoring gas emission of products on a display fixture (¶ [0011]), by using sensors such as a spectrometer, in the field of managing fresh products in grocery management.
However, Taylor fails to explicitly state by applying model-based analysis to the extracted product-related signature using at least one selected model data comprising multi-parameter functions describing product decomposition patterns, the multi-parameter function indicative of a sensing signal as a time function of at least one parameter for each molecule from a predetermined set of molecules of the volatile organic compounds, being sensed over the sensing time.
Alocija teaches by applying model-based analysis to the extracted product-related signature using at least one selected model data comprising multi-parameter functions describing product decomposition patterns (pg.1, ¶ [0111] discusses the gas signatures and the spectral footprints produced by microorganisms in a sample are analyzed by ANN and compared to a library of standard gas signatures and spectral footprints for a plurality of microorganisms1), 
the multi-parameter function indicative of a sensing signal as a time function of at least one parameter for each molecule from a predetermined set of molecules of the volatile organic compounds, being sensed over the sensing time (pg.1, ¶ [0108] discusses transducers such as gas sensors can detect and identify specific compounds or products instantaneously and monitor them over time. The gas sensors provide a convenient and inexpensive monitoring tool for certain compounds or volatiles gases, such as volatile breakdown products of bacterial metabolism that include, but are not limited to, ammonia, ammonium compounds, sulfides, amines, ketones, alcohols, methane, butanes, oxides, carbon dioxide, and other gaseous compounds that are a product of bacterial metabolism).
However, Alocijla et al. teaches a known technique of using gas signatures to identify spoilage of food products.
This known technique is applicable to the system of Taylor as they both share characteristics and capabilities, namely, they are directed to monitoring food freshness in controlled environments.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Alocijla et al., would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Alocijla et al. to the teachings of Taylor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability detect gas signatures to identify decomposition within a food product into similar systems. Further, applying the ability to identify microorganisms within food products to determine freshness to the system and method for monitoring food freshness accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more Taylor.	
As per Claim 24, Taylor discloses the monitoring system according to claim 23, further comprising a manager utility configured and operable for analyzing the data indicative of the product type and status, and generating notification data for managing use of said product (pg.4, ¶ [0032] discusses the determined information from step 303 is sent to a centralized analytics database 305 for storage and further utilization. For example, the data in the centralized analytics database 305 may be used to determine whether the store's planogram is being followed. The data may also be used to verify the product throughput and/or determine whether discount should be applied to one or more products)..
As per Claim 25, Taylor discloses the monitoring system according to claim 23, further comprising a communication interface utility configured and operable for data communication with a user's communication device via said computer network for communicating said notification data to the user's communication device (pg.2, ¶ [0020] discusses the gas emission monitor 150 may further include or be accessible by user interface devices for a user to interact with the collected gas emission data…pg.4, ¶ [0034] discloses if the product on the fixture does not match the planogram, the process may move to step 417 to generate a fresh management task. For example, a task may be that a store clerk should remove the incorrect product and/or place the correct product on the fixture).
As per Claim 26, Taylor discloses the monitoring system according to claim 23, wherein said data processing utility is configured and operable to access and manage a database for storing data about various types of products (pg.2, ¶ [0022] discusses the gas emission database 160 may store a plurality of gas emission profiles, each profile being associates with one or more of a genus, a species, a variety, a cultivar, a growth location, and a growth time of a perishable product), 
where each product type is associated with a respective unique set of product decomposition patterns (pg.2, ¶ [0022] discusses a profile may be associated with Gala apples, and a separate profile may be associated with Fuji apples. In another example, different profiles may be associated with Gala apples grown in California Central Valley and in Northern New Zealand. In yet another example, Chandler strawberries grown organically in southern California may have a different profile from Chandler strawberries grown conventionally in the same region. Each gas emission profile may be based on studies of the particular product category's typical gas emission during ripening and decay).
As per Claim 27. (New) The monitoring system according to claim 26, wherein said data processing utility is configured and operable to manage said database for storing each product decomposition pattern with associated sensing data for sensing product decomposition pattern (pgs.2-3, ¶ [0022] discusses a gas emission profile may be a chart of the typical amount of ethylene released by a perishable product as it ripens and/or decays…a profile for Gala apples may be generated by measuring the gas emission of one or more groups of Gala apples shortly after harvest until expiration under a controlled environment or in a retail environment. In some embodiments, data collected by the gas sensors 121, 122, and 123 in a retail environment are added to the data in the gas emission database to generate and/or supplement gas emission profiles for later use).
As per Claim 28, Taylor discloses the monitoring system according to claim 27, wherein the sensing data comprises data indicative of characteristics of one or more sensing systems from which said sensing signals are originated (pg.3, ¶ [0027] discusses the gas sensors are configured to measure the gas emission of any item within an area, such as a compartment, section or shelf, of the di splay fixture. For example, the gas emission measurement may be of all the apples in a bin, all the cabbage between two dividers, etc. In some embodiments, two or more different gasses are measured by sensors).
As per Claim 29, Taylor discloses the monitoring system according to claim 27, wherein the sensing data comprises data indicative of one or more environmental conditions to which the sensing systems, producing said sensing signals, are exposed (pg.3, ¶ [0022] discusses data collected by the gas sensors 121, 122, and 123 in a retail environment are added to the data in the gas emission database to generate and/or supplement gas emission profiles for later use).
As per Claim 30, Taylor discloses the monitoring system according to claim 27, wherein said product analyzer module is configured and operable for identifying the sensing data in the sensing signals being received from the sensing system (pg.3, ¶ [0028] discusses the gas emission measurement taken in step 201 is provided to a control circuitry…¶ [0029] discusses the control circuit may match the gas emission measurement with one of a plurality of possible categories based on the type and the constitution of the gas( es) detected. In addition to data related to the gas(es collected directly from the sensors, data regarding the past, present and future product included for the display unit, as well as current inventory information within the store may be utilized as a means to determine the type of product that the sensors detect).
As per Claim 31, Taylor discloses the monitoring system according claim 23, wherein said model-based analysis comprises a data fitting procedure between the extracted product-related signature and the selected model data (pg.4, ¶ [0035] discusses the determination may be based on comparing the sensor measurements with stored gas emission data in the product profile database 430. The system may compare the current gas emission and match it to a data point in a stored gas emission profile to determine the remaining lifespan).
As per Claim 32, Taylor discloses the monitoring system according to claim 23.  However, Taylor is silent regarding wherein said at least one parameter of the molecule comprises either one or both of a number of the molecules of a certain type and a flow rate of said molecules being sensed over the sensing time.
Alocilja teaches (pg.6, ¶ [0150] discusses presence of a detectable level of gas concentration was reached sooner with a higher initial concentration of bacteria. The gas patterns for the same bacteria were similar in shape over the different concentrations. However, the initial voltage change occurred later for each decrease in initial bacteria concentration. FIG. 7 shows the initial bacteria concentration and the average time in hours required for the initial voltage increase to be observed. To establish repeatable standard gas signatures for E. coli 0157:H7 and non-0157:H7 E. coli isolates a standard initial concentration of 105 colony forming units (CPU's) per ml and a monitoring time of 16 hours was used for further experiments. A concentration of 105 CPU's/ml was chosen because it optimized the length of time in which a consistent gas signature could be obtained.
Therefore it would have been obvious to one of ordinary skill in the art of food freshness monitoring before the effective filing date of the claimed invention to modify the system of Taylor to include the ability to detect the concentration of a particular bacteria over a period of time as taught by Alocilja et al. to provide a detection method that is rapid, less labor intensive, and more economically feasible would greatly enhance food safety monitoring.  Pg.1, ¶ [0108]

As per Claim 33, Taylor discloses the monitoring system according to claim 23, wherein the multi-parameter function is further indicative of the sensing signal as a function of one or more environmental conditions, which may include temperature and humidity conditions, to which the sensing system is exposed during said sensing time2 (pg.2, ¶ [0017] discusses the display FIG. 110 may be equipped with other sensors such as temperature moisture, and weight sensors to supplement the data collected by the gas sensors 121, 122, and 123).
As per Claim 34, Taylor discloses the monitoring system according to claim 23. 
However, Taylor is silent regarding wherein said data analyzer comprises a learning utility configured and operable for performing a self-learning mode for updating and improving determination of the product types and statuses, said self-learning mode comprising analyzing the product-related signatures in the independently received sensing signals relating to the same product types, and optimizing database for storing model data including various models describing product decomposition patterns characterizing various products.
Alocilja teaches (pg.2, ¶ [0121] discusses The ANN is trained for the analysis and then tested to validate the method. In the training process, the ANN is configured for pattern recognition, data classification, and forecasting. Commercial software programs are available for this type of data analysis. Recent advances with electronic nose technology have found applications in the food industry for enhancing traditional quality control techniques, based on the ability to detect rancidity, spoilage, and "off' odors).
Therefore it would have been obvious to one of ordinary skill in the art of food freshness monitoring before the effective filing date of the claimed invention to modify the system of Taylor to include the ability for an artificial neural network to be trained and learn to detect rancidity, spoilage and “off” odors as taught by Alocilja et al. to provide a detection method that is rapid, less labor intensive, and more economically feasible would greatly enhance food safety monitoring.  Pg.1, ¶ [0108]
As per Claim 35, Taylor discloses the monitoring system according to claim 23, wherein said data analyzer further comprises a verification module configured and operable for verifying the product type by analyzing the product-related signature extracted from the sensing signal over one or more other product-related signatures in the received sensing signals (pg.3, ¶ [0023] discusses the profile may indicate a mixture of gasses that can be used to identify the perishable product. For example, gas sensors 121, 122, and 123 may detect a mixture of two or more gasses in a compartment and the processor is able to determine what type of item is in the compartment based on the presence and/or constitution of the one or more detected gases).
As per Claim 36, Taylor discloses the monitoring system according to claim 23, wherein said data processor is configured and operable to manage the database for storing said data about various types of products by creating and storing in said database reference data comprising measured sensing signals from a plurality of test samples of known product types as functions of time and one or more environmental conditions to which a sensing system is exposed during collection of said measured sensing signals, for various types of the sensing systems and sensing modes (pg.2, ¶ [0022] discusses different profiles may be associated with Gala apples grown in California Central Valley and in Northern New Zealand. In yet another example, Chandler strawberries grown organically in southern California may have a different profile from Chandler strawberries grown conventionally in the same region. Each gas emission profile may be based on studies of the particular product category's typical gas emission during ripening and decay).
As per Claim 37, Taylor discloses the monitoring system according to claim 23, wherein said data processing utility is configured and operable to access and manage a storage system being a part of and connectable to a communication network (pg.3, ¶ [0028] discusses the control circuit may be one or more of a computing device attached to or near the display fixture, a computing device in the same retail establishment as the display fixture, or a remote computing device. For example, the sensor data may be provided to a cloud-based server or a local computer for analysis. The gas emission measurement may be communicated to the gas emission monitor via a wired or wireless connection), 
the storage system comprising a database comprising data indicative of sensing signals from a plurality of samples of known organic product types and various freshness and/or quality statuses for each product type (pg.1, ¶ [0015] discusses a database of gas emissions across product lifecycle may be used. A profile of each individual fresh product to be considered may be included or added to the system…pg.2, ¶ [0022] discusses a profile may be associated with Gala apples, and a separate profile may be associated with Fuji apples. In another example, different profiles may be associated with Gala apples grown in California Central Valley and in Northern New Zealand. In yet another example, Chandler strawberries grown organically in southern California may have a different profile from Chandler strawberries grown conventionally in the same region).
However, Taylor fails to explicitly state each sensing signal being indicative of a multi-parameter function describing one or more parameters of each molecule from a predetermined set of molecules of predetermined volatile organic compounds produced during deterioration and degradation of known organic product type over time and one or more environmental conditions to which a sensing system is exposed during collection of said sensing signals, for various types of the sensing systems and sensing modes.
Alocija teaches each sensing signal being indicative of a multi-parameter function describing one or more parameters of each molecule from a predetermined set of molecules of predetermined volatile organic compounds produced during deterioration and degradation of known organic product type over time and one or more environmental conditions to which a sensing system is exposed during collection of said sensing signals, for various types of the sensing systems and sensing modes (pg.1, ¶ [0111] discusses the gas signatures and the spectral footprints produced by microorganisms in a sample are analyzed by ANN and compared to a library of standard gas signatures and spectral footprints for a plurality of microorganisms3…pg.1, ¶ [0108] discusses transducers such as gas sensors can detect and identify specific compounds or products instantaneously and monitor them over time. The gas sensors provide a convenient and inexpensive monitoring tool for certain compounds or volatiles gases, such as volatile breakdown products of bacterial metabolism that include, but are not limited to, ammonia, ammonium compounds, sulfides, amines, ketones, alcohols, methane, butanes, oxides, carbon dioxide, and other gaseous compounds that are a product of bacterial metabolism).
However, Alocijla et al. teaches a known technique of using gas signatures to identify spoilage of food products.
This known technique is applicable to the system of Taylor as they both share characteristics and capabilities, namely, they are directed to monitoring food freshness in controlled environments.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Alocijla et al., would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Alocijla et al. to the teachings of Taylor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability detect gas signatures to identify decomposition within a food product into similar systems. Further, applying the ability to identify microorganisms within food products to determine freshness to the system and method for monitoring food freshness accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more Taylor.
As per Claim 38, Taylor discloses the monitoring system according to claim 37, wherein said database further comprises, for each product type and status, data indicative of whether and how said product with said status can be used (pg.3, ¶ [0029] discusses the stored gas emission data may be one or more threshold values. For example, the stored gas emissions data may be one or more values of ethylene concentration corresponding to one or more stages of the item's ripening and/or decay. The threshold values may correspond to different actions to be taken, for example, there may be threshold values for level one discount, level two discount, and discard).
As per Claim 39, Taylor discloses the monitoring system according to claim 37, comprising a database comprising notification data to be provided to users of multiple organic products, said notification data comprising, for each of the multiple organic products and each of its different freshness statuses, data indicative of whether and how said organic product with the specific freshness/quality/safety status can be used (pg.¶ [0034] If the product on the fixture does not match the planogram, the process may move to step 417 to generate a fresh management task. For example, a task may be that a store clerk should remove the incorrect product and/or place the correct product on the fixture).
As per Claim 40, Taylor discloses a method of creating a database for use in evaluating a product status, the method being performed by a computer system comprising a processor and a non-transitory computer readable memory and being a part of and connected to a computer network, the method comprising: 
a. independently receiving and storing, in said non-transitory computer readable memory, input data comprising a plurality of measured signals from multiple sensing systems via the computer network (pg.2, ¶ [0021] discusses the memory 154 may store a set of instructions executable by the processor to process the data collected from the gas sensors 121…the memory 154 may further store a history of gas sensor readings), 
said plurality of the measured signals comprising sensing signals measured by one or more of the sensing systems from different products of the known type and different statuses for each of said products over different sensing time intervals and different environmental conditions of said one or more of the sensing systems during the sensing times (pg.2, ¶ [0018] discusses each compartment of the display fixture 110 may contain a different type of product…compartment 131 contains apples, compartment 132 contains pineapples, and compartment 133 contains carrots. The sensor(s) 121, 122, and 123 associated with each of the compartments 131, 132, and 133 are configured to collect gas emission measurement data from the items in the compartment…¶ [0021] discusses the gas sensor 122 may be configured to take a gas measurement every 10 minutes, and the memory 154 may store a log of such readings…pg.3, ¶ [0022] discusses data collected by the gas sensors 121, 122, and 123 in a retail environment are added to the data in the gas emission database to generate and/or supplement gas emission profiles for later use the sensing signals being indicative of volatile organic compounds sensed in vicinity of organic products over sensing time produced during deterioration and degradation of the organic products); and
c. creating the database in which the product decomposition profiles are stored together with the corresponding assigned product types (pg.2, ¶ [0022] discusses the gas emission database 160 may store a plurality of gas emission profiles, each profile being associates with one or more of a genus, a species, a variety, a cultivar, a growth location, and a growth time of a perishable product); and 
enabling access to said database via the computer network (pg.3, ¶ [0028] discusses the sensor data may be provided to a cloud-based server or a local computer for analysis. The gas emission measurement may be communicated to the gas emission monitor via a wired or wireless connection).
However, Taylor fails to explicitly state b. analyzing the input data to assign, to each type of the known product, a set of the sensing signals corresponding to product-related signature, indicative of multi- parameter functions describing sensing signal as a time function of at least one parameter for each molecule from a predetermined set of molecules of predetermined volatile organic compounds sensed over the sensing time and corresponding to product decomposition profiles over the sensing time, and the environmental conditions and sensing modes.
Alocija teaches analyzing the input data to assign, to each type of the known product, a set of the sensing signals corresponding to product-related signature, indicative of multi- parameter functions describing sensing signal as a time function of at least one parameter for each molecule from a predetermined set of molecules of predetermined volatile organic compounds sensed over the sensing time and corresponding to product decomposition profiles over the sensing time, and the environmental conditions and sensing modes (pg.1, ¶ [0111] discusses the gas signatures and the spectral footprints produced by microorganisms in a sample are analyzed by ANN and compared to a library of standard gas signatures and spectral footprints for a plurality of microorganisms4…pg.1, ¶ [0108] discusses transducers such as gas sensors can detect and identify specific compounds or products instantaneously and monitor them over time. The gas sensors provide a convenient and inexpensive monitoring tool for certain compounds or volatiles gases, such as volatile breakdown products of bacterial metabolism that include, but are not limited to, ammonia, ammonium compounds, sulfides, amines, ketones, alcohols, methane, butanes, oxides, carbon dioxide, and other gaseous compounds that are a product of bacterial metabolism).
However, Alocijla et al. teaches a known technique of using gas signatures to identify spoilage of food products.
This known technique is applicable to the system of Taylor as they both share characteristics and capabilities, namely, they are directed to monitoring food freshness in controlled environments.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Alocijla et al., would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Alocijla et al. to the teachings of Taylor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability detect gas signatures to identify decomposition within a food product into similar systems. Further, applying the ability to identify microorganisms within food products to determine freshness to the system and method for monitoring food freshness accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more Taylor.
As per Claim 41, Taylor discloses a personal communication device configured to be a part of and connected to a communication network, the device comprising a non-transitory computer readable memory storing an application program interface comprising a manager utility configured and operable for data communication with the monitoring system of claim 23, said manger utility being configured to be responsive to input data indicative of the product-related data comprising type and freshness status of a certain organic product, for analyzing said product-related data, and generating output data comprising notification data describing whether and how said product with said status can be used (pg.4, ¶ [0035] discusses the system determines the product's remaining lifespan. The determination may be based on comparing the sensor measurements with stored gas emission data in the product profile database 430. The system may compare the current gas emission and match it to a data point in a stored gas emission profile to determine the remaining lifespan. In step 413, the system determines whether the product will sell through before spoiling. If the product will sell through, no action is taken in step 411. If the product is not expected to sell through by the expiration date, the process moves to step 415 and a feature level pricing recommendation is generated. The pricing recommendation would be applied to the entire group of products, for example, all Gala apples on the sales floor. The pricing recommendation is set at a level such that the estimated sell through date would be before the spoiling date).
As per Claim 42, Taylor discloses a sensing system configured and operable for data communication with the monitoring system of claim 41 via communication network, the sensing system comprising: 
a sensing unit comprising one or more sensors configured and operable in predetermined one or more sensing modes for continuously detecting various molecules5 (pg.2, ¶ [0015] discusses spectrometers that take measures from light producing sensors); 
and a communication utility for wireless communication of the sensing data to a remote monitoring system (pg.2, ¶ [0017] discusses the display fixture may further include a microprocessor and/or a communication module for communicating the data gathered by the sensor to the gas emission monitor 150).
However, Taylor fails to explicitly state generating sensing data comprising data indicative of detected molecules of predetermined volatile organic compounds in a vicinity of one or more organic products over sensing time and data indicative of the sensing mode used for the detection of said molecules over the sensing time.
Alocija teaches generating sensing data comprising data indicative of detected molecules of predetermined volatile organic compounds in a vicinity of one or more organic products over sensing time and data indicative of the sensing mode used for the detection of said molecules over the sensing time (pg.8, ¶ [0114] discusses computer 36 further contains artificial neural network software 40 which compares the gas signature and spectral footprint obtained from the volatile products 41 from the sample 12 to a library of gas signatures and spectral footprints to produce output 42 which is the identification of the source for the volatile products…¶ [0117] discusses Sensors 118 which can detect particular volatile products in the volatile products 141 produce an analog signal in the sensor circuit board 111, the strength of which is concentration dependent).
Therefore it would have been obvious to one of ordinary skill in the art of food freshness monitoring before the effective filing date of the claimed invention to modify the system of Taylor to include the to detect monitor food quality as taught by Alocilja et al. to provide a detection method that is rapid, less labor intensive, and more economically feasible would greatly enhance food safety monitoring.  pg.1, ¶ [0108]




Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. STATE THE FIELD OF SEARCH).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Woods et al. World Intellectual Property Organization Publication WO 2008/091306 discusses methods to utilize invertebrate chemosensory proteins for industrial and commercial uses.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Examiner is construing the product decomposition patterns as the spectral footprints for a plurality of microorganisms, because the existence and concentration of the microorganisms is an indication of decomposition taking place.
        2 Examiner notes, the italicized portion of the claim recite an optional limitation and is given little patentable weight.  Examiner recommends positively reciting the claimed limitations.
        3 Examiner is construing the product decomposition patterns as the spectral footprints for a plurality of microorganisms, because the existence and concentration of the microorganisms is an indication of decomposition taking place.
        4 Examiner is construing the product decomposition patterns as the spectral footprints for a plurality of microorganisms, because the existence and concentration of the microorganisms is an indication of decomposition taking place.
        5 One of ordinary skill in the art would recognize that a spectrometer is capable of sensing molecules.